DATE:1-3D-15                     LEON    HARRISON      #815719
                                        POLUNSKY    UNIT
                                    3872    FM   350    So.
                                 LIVINGSTON,       TX   77351



CHRISTOPHER A. PINE,CLERK
14TH      COURT   OF   APPEALS
301 FANNIN St., Rm:245
HOUSTON,TX 77002




RE: LEON HARRISON V. STATE, No .14-13-00239-CR; TC:N             2TT—E0URT #
    230TH DISTRICT COURT HARRIS COUNTY, TEXAS


Dear      Mr . Pine:



     I uould like the status of my motion dated:11/17/14 for "Appellant's
Request Court En Banc To Reconsider Court's Denial Of Appellant's Motion
under      Rule   60(b)(5).


     At    this time I have not received a white card on the out come of this
motion or it's filing date. Please send me a docket text of the filing
in    this   action.


     Thank you for your time.




Sincerely,         .        /


Appellant-pro          se




CC:   FILE